DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because the block pertaining elements (4, 7, 8, 10, and 12) shown in Figure 1 need to have descriptive labels in conformance with 37 CFR 1.84(n) and 1.84(o).  For example, a descriptive label of “A/D” should be inserted into Figure 1 to properly describe element (4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “computer-readable medium” and the “computer” recited in new claim 31 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The word “said” used in line 2 of the abstract should be avoided.
The disclosure is objected to because of the following informalities: Page 16 (line 22) and page 17 (line 7), the term “[0,1[“ should be “[0,1]”. Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the claimed subject matter of “a non-transitory computer-readable medium comprising code instructions for causing a computer” recited in new claim 31 fails to provide proper antecedent basis in the specification.

Claim Objections
Claims 17-32 are objected to because of the following informalities:  

17. (Currently Amended) A method comprising:
[[•]]  receiving a sequence of digital signal samples coming from at least one modulated analog signal, the sequence of digital signal samples comprising a first sample sub-sequence and a second sample sub-sequence different from the first sample sub-sequence;[[,]]
[[•]]  forming a first sample block comprising the first sample sub-sequence, wherein the first sample sub-sequence comprises tail samples of the first sample block;[[,]]
[[•]]  forming a second sample block comprising header samples followed by the second sample sub-sequence, wherein the header samples correspond to the tail samples;[[,]]
[[•]]  demodulating the first sample block by a first digital demodulator, so as to produce a first symbol block;[[,]]
[[•]]  demodulating the second sample block by a second digital demodulator independent of the first digital demodulator so as to produce a second symbol block, the second digital demodulator implementing a carrier and/or symbol rate synchronization, and taking as input the second sample block starting with the header samples, the header samples comprising synchronization samples in a suitable number for the synchronization to be effective before the second digital demodulator starts to demodulate the second sample sub-sequence;[[,]] and


19. (Currently Amended) The method of claim 17, wherein the second digital demodulator having received the second sample block does not produce symbols as long as the header samples have not been consumed by the second digital demodulator.

20. (Currently Amended) The method of claim 17, further comprising:
[[•]]  generating, by the first digital demodulator, a first set of metadata relating to the first symbol block;[[,]] and
[[•]]  generating, by the second digital demodulator, a second set of metadata relating to the second symbol block,
wherein the output symbol sequence is reconstructed using the first set of metadata and the second set of metadata.

21. (Currently Amended) The method of claim 20, further comprising:
[[•]]  detecting a redundancy between at least one symbol of the first symbol block and at least one symbol of the second symbol block, using the first set of metadata and the second set of metadata;[[,]] and
[[•]]  for at least one pair of symbols detected as being redundant, retaining in the output symbol sequence of only one out of the two symbols of the pair.

22. (Currently Amended) The method of claim 21, further comprising estimating a signal-to-noise ratio associated with the first symbol block, and a signal-to-noise ratio associated with the second symbol block, the symbol retained in the output signal out of two redundant symbols being the one that comes from a symbol block associated with a highest signal-to-noise ratio among the estimated signal-to- noise ratios.
24. (Currently Amended) The method of claim 20, wherein
[[•]]  the first set of metadata comprises a first position determined by the first digital demodulator and locating the final symbol in the first sample block;[[, and,]]
[[•]]  the second set of metadata comprises a second position (Nd2; Ud2) determined by the first digital demodulator and locating the initial symbol in the second sample block, and 
[[•]]  the number of redundant blocks between the first symbol block and the second symbol block is computed as a function of a separation between the first position and the second position.

25. (Currently Amended) The method of claim 20, further comprising:
[[•]]  generating, by the first digital demodulator, a first frame comprising the first symbol block and the first set of metadata;[[,]] and
[[•]]  generating, by the second digital demodulator, a second frame comprising the second symbol block and the second set of metadata.

27. (Currently Amended) The method of claim 17, further comprising:
;[[,]]
[[•]]  estimating, by the second digital demodulator, a second synchronized carrier phase associated with the second symbol block;[[,]] and
[[•]]  if the two phases of synchronized carrier synchronization differ by a phase difference, adjusting one of the first symbol block and the second symbol block in relation to the other of the first symbol block and the second symbol block, so as to eliminate the phase difference before reconstructing the output symbol sequence

28. (Currently Amended) The method of claim 27, further comprising:
[[•]]  generating, by the first digital demodulator, a first set of metadata relating to the first symbol block;[[,]] and
[[•]]  generating, by the second digital demodulator, a second set of metadata relating to the second symbol block,
wherein the output symbol sequence is reconstructed using the first set of metadata and the second set of metadata, and wherein the first phase is included in the first set of metadata and the second synchronized carrier phase is included in the second set of metadata.

29. (Currently Amended) The method of claim 17, further comprising
[[•]]  generating metadata relating to the second sample block, comprising a total number of samples of the second sample block and/or a number of synchronization ;[[,]] and
[[•]]  transmitting said metadata to the second digital demodulator.

30. (Currently Amended) The method of claim 17, further comprising:
[[•]]  determining a frequency offset between a center frequency of the sequence of digital signal samples and an expected center frequency;[[,]] and 
[[•]]  correcting the sequence of digital signal samples from the frequency offset to remove the frequency offset in the sequence of digital signal samples before forming the first sample block and the second sample block, or else correcting one of the first sample block and the second sample block by one of the first digital demodulator and the second digital demodulator.

32. (Currently Amended) A device comprising: 
[[•]]  a distributor configured to 
[[ο]]  receive a sequence of digital signal samples coming from at least one modulated analog signal, the sequence of digital signal samples comprising a first sample sub-sequence and a second sample sub-sequence different from the first sample sub-sequence, 
[[ο]]  form a first sample block comprising the first sample sub-sequence, wherein the first sample sub-sequence comprises tail samples of the first sample block, and 
;[[,]]
[[•]]  a first digital demodulator configured to demodulate the first sample block so as to produce a first symbol block;[[,]]
[[•]]  a second digital demodulator independent of the first digital demodulator and configured to demodulate the second sample block so as to produce a second symbol block, the second digital demodulator being configured to implement a carrier and/or symbol rate synchronization, and to take as input the second sample block starting with the header samples, the header samples comprising synchronization samples in a suitable number for the synchronization to be effective before the second digital demodulator starts to demodulate the second sample sub-sequence;[[,]] and
[[•]]  a reconstructing module configured to reconstruct an output symbol sequence by concatenating a symbol sequence coming from the first symbol block with a symbol sequence coming from the second symbol block.

Claims 18, 23, and 31 depend either directly or indirectly from claim 17, therefore they are also objected.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a restricting module configured to reconstruct an output symbol sequence” recited in claim 32.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Allowable Subject Matter
Claims 17-32 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miyoshi et al. relates to a radio communication system for preventing deterioration of error rate performance without decreasing the data rate.
Iwai et al. relates to a radio communication receiver for receiving a single carrier signal, converting the single carrier signal into a plurality of blocks, and demodulating the plurality of blocks by a plurality of demodulators.
Vapillon et al. relates to an apparatus comprising an A/D converter for receiving incoming broadcast information and digitizing the information, a demodulator for demodulating the digitized information, and a memory for storing data from the demodulator corresponding  to a first preamble symbol and one or more second preamble symbols of a frame of the incoming broadcast information.
YANG et al. relates to a method of determining a correction time value according to ranging access by a receiver end in a wireless communication system.
This application is in condition for allowance except for the following formal matters: 
The objections to the drawings, the specifications, and claims 17-32 stated above.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051.  The examiner can normally be reached on Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/Young T. Tse/Primary Examiner, Art Unit 2632